DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori (US 2007/0058090 A1).
Regarding claim 1 and 10, Fujimori teaches a projector including a projector lens (376, figure 4), configured to provide keystone correction parameters (paragraph 0092; ‘the PC 200 may read the parameters from the projector 300 and store…’; see also paragraph 0091 wherein the parameters include trapezoidal distortion);
A processing device (201, 240, 230, figure 2), connected with the projector (500, figure 2) through a data transfer interface (270, figure 2) to receive the keystone correction parameters from the projector, the processing device performs a keystone correction on at least one picture according to the keystone correction parameters and generates a corrected picture (240, 230, figure 2), and transmits the corrected picture to the projector through an image transmission interface (also 270, figure 2), for projection; 
Wherein the processing device is further electrically connected to an electronic equipment (203, figure 2; paragraph 0091), the electronic equipment transmits the picture to the processing device, wherein the processing device is independent of the electronic equipment, and the processing device includes the data transfer interface and the image transmission interface (270, figure 2).
Regarding claim 3 and 12 Fujimori teaches the processing device further comprises:
A CPU (201, figure 2), receiving the keystone correction parameters through the data transfer interface; and
A graphics processor (240, figure 2), electrically connected to the CPU, to perform a keystone correction on the picture according to the keystone correction parameters for the picture and transmit the corrected picture to the projector through the image transmission interface (paragraph 0101).
Regarding claim 6 and 14, Fujimori teaches that the data transfer interface and the image transmission interface are connecting ports (USB connecting ports; paragraph 0088).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (US 2007/0058090 A1) in view of Kuno (US 2007/0222798 A1).
Regarding claim 5, Fujimori does not teach that the electronic equipment further comprises:
A CPU; and a graphics processor electrically connected to the CPU, the graphics processor transmits the picture to the processing device for performing the keystone correction according to the instructions of the CPU.
Kuno teaches the electronic equipment (DVD player; paragraph 0030) further comprises
A CPU (paragraph 0030); and a graphics processor electrically connected to the CPU (paragraph 0030). The limitation the graphics processor transmits the picture to the processing device for performing the keystone correction according to the instructions of the CPU would follow from the modification of Fujimori to use the DVD player of Kuno.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Fujimori to use a DVD player with its own CPU and graphics processor in order to speed up processing the image data.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	12/09/2022